 1

 2

 3

 4

 5

 6
                       UNITED STATES DISTRICT COURT
 7
                                EASTERN DISTRICT OF CALIFORNIA
 8

 9   ERIC BATES, et al.,                          Case No. 1:14-cv-02085-LJO-SAB
10                Plaintiffs,
11         v.
12   ARNOLD SCHWARZENEGGER, et al.,
13                Defendants.
14   MARLON ALTAMIRANO, et al.,                   Case No. 1:15-cv-00607-LJO-SAB
15                Plaintiffs,
16         v.
17   ARNOLD SCHWARZENEGGER, et al.,
18                Defendants.
19   ANDREW ALANIZ, et al.,                       Case No. 1:15-cv-01063-LJO-SAB
20                Plaintiffs,
21         v.
22   ARNOLD SCHWARZENEGGER, et al.,
23                Defendants.
24   JOSE APARICIO, et al.,                       Case No. 1:15-cv-01369-LJO-SAB
25                Plaintiffs,
26         v.
27   ARNOLD SCHWARZENEGGER, et al.,
28                Defendants.


                                              1
 1   DEREK BIRGE, et al.,                                 Case No. 1:15-cv-01901-LJO-SAB
 2                   Plaintiffs,                          ORDER VACATING JULY 31, 2019
                                                          HEARING
 3           v.
 4   ARNOLD SCHWARZENEGGER, et al.,
 5                   Defendants.
 6

 7          Currently before the Court are Defendants’ motion to dismiss the above referenced

 8 actions which are set for oral argument on July 31, 2019. The Court, having reviewed the

 9 record, finds these matters suitable for decision without oral argument. See Local Rule 230(g).

10 Accordingly, the previously scheduled hearing set on July 31, 2019, will be vacated and the

11 parties will not be required to appear at that time.

12
     IT IS SO ORDERED.
13

14 Dated:      July 29, 2019
                                                          UNITED STATES MAGISTRATE JUDGE
15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                     2
